 

Case 1:20-cv-05241-GBD Document 12 Filed 07/16/20 Page 1 of 1

¢
'

 

UNITED STATES DISTRICT COURT a st

SOUTHERN DISTRICT OF NEW YORK

 

rea

 

 

 

 

 

Bos is SICAL. Fe Gety “D
TTT eee f° & . . ne ee
JANE DOE [ et al., Hyg # 3 BD: _JUL. 1 6 2020

Plaintiffs,
-against- : ORDER
HARVEY WEINSTEIN et al., : 20 Civ. 5241 (GBD)
Defendants. :
x

GEORGE B. DANIELS, United States District Judge:

Defendants’ time to answer or otherwise respond to Plaintiffs’ complaint is extended by
90 days.

Dated: New York, New York
July 16, 2020

SO ORDERED.

fig B Dow
DANIELS
ed

s District Judge

 
